              Case 2:20-cv-00880-TSZ Document 34 Filed 04/12/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ANTHONY BEMELMAN,
 8                                   Plaintiff,
                                                              C20-880 TSZ
 9                v.
                                                              MINUTE ORDER
10        DEERE & COMPANY, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)   The parties’ Stipulation on Remote Deposition Testimony, docket no. 33, is
14
     APPROVED.
15          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 12th day of April, 2021.
17

18                                                        William M. McCool
                                                          Clerk
19
                                                          s/Gail Glass
20                                                        Deputy Clerk

21

22

23

     MINUTE ORDER - 1
